Citation Nr: 0407688	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase rating for chronic low back 
pain, status post laminectomy and L5-S1, thoracolumbar 
myositis, and degenerative disc disease, currently rated as 
40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
1982 to April 1982 and from March 1985 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 1999, the case was 
remanded to the RO for additional development.  In July 2002 
decision, the Board denied entitlement to an increased rating 
from the service-connected back disability and denied 
entitlement to a total rating based on individual 
unemployability.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims, 
hereinafter of the Court.  The parties filed a joint motion 
in June 2000, requesting in the Court to vacate the Board's 
July 2002 decision and to remand the issues for compliance 
with of the provisions of 38 USC § 5103 (a), as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCCA), and consideration of the 
holdings of and the holdings of Charles v. Principi, 16 
Vet.App 370 (2002); Quartuccio v. Principi, 16 Vet.App 183 
(2002).  The Court adopted the party's joint motion, as 
reflected by its June 2003 Order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran and his representative are advised that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

The RO is advised that its duties include notifying the 
veteran of evidence and information necessary to substantiate 
his claim and informing him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
These notices have not been provided in connection with the 
issues currently on appeal.  The Board is prohibited for 
performing this function in the first instance inasmuch as 
such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).   

In addition, the Board observes that effective September 23, 
2002, the schedule for rating intervertebral disc syndrome 
was revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 
2002).  In addition, effective September 26, 2003 the 
criteria for rating disabilities of the spine were revised 
pursuant to 68 Fed. Reg. 51454-51456 (August 27, 2003).  

Moreover, VA must consider factors listed in 38 C.F.R. § 4.45 
including less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing.  Additional examination 
is required to evaluate these impact of these factors.  

In view of the foregoing the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file to 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Compliance with the duty 
articulated in Charles and Quartuccio, 
supra, is required as well.  That is, the 
veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his 
claim.  

2.  The RO should obtain any additional 
reports of VA outpatient treatment, 
including the report of the July 2000 
emergency room treatment to which 
reference is made in the report of the 
November 2000 VA examination.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  The RO should afford the veteran a 
current VA spine examination in order to 
determine the current nature and severity 
of the service-connected back disability.  
All indicated special studies and tests, 
including range of motion studies, should 
be accomplished.  The claims folder 
should be made available for use in 
studying the case.  The examiner is 
requested to provide a complete 
discussion on current symptomatology 
associated with service-connected back 
disability and to reach a complete 
diagnosis regarding the veteran's 
existing back disability.  

i.  With respect to the orthopedic 
examination:  A.  The examiner is 
requested to determine the degree of 
intervertebral disc syndrome in the 
lumbosacral spine associated with 
his service-connected disability.  
Also, the examiner is requested to 
comment on the nature and severity 
of the veteran's "chronic 
orthopedic manifestations"-i.e., 
orthopedic signs and symptoms 
resulting from intervertebral disc 
syndrome in the lumbosacral spine 
that are present constantly, or 
nearly so.  The examiner is asked to 
distinguish, to the extent possible, 
the orthopedic signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the neurological signs and symptoms.  
Also, the examiner is asked, to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment of the lumbosacral 
spine.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner is to 
address and evaluate each segment on 
the basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

In addition, the examiner is 
requested to state whether or not 
the veteran currently has any 
unfavorable ankylosis in the 
lumbosacral spine.  

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected lumbosacral spine 
disability.  Also, the examiner is 
requested to comment on the nature 
and extent of the veteran's 
"chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
lumbosacral spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
lumbosacral spine from the 
orthopedic signs and symptoms.  
Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected lumbosacral spine 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 should 
be reflected to the extent applicable.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

